DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei at al (Japan Patent Publication No. 2002-127779).
As to Claim 1, Kamei discloses a work vehicle (Paragraph 0023) comprising: 
A first operation apparatus (Figures 1 and 4);  
5A transmission (#44, #44B, #46, #46B) having a plurality of gear positions (Figures 1 and 4); and 
A controller configured to control shift (D-4, 3, 2-L) of a gear position of the transmission to a position equal to or lower than a shift upper limit position (3) based on a vehicle speed of the work vehicle, the controller being configured to 10make setting to raise the shift upper limit position by one position (2-L to 3) based on a first operation having been performed onto the first operation apparatus, and change the shift upper limit position from a first shift upper limit position immediately before a second operation different from the first operation to a second shift upper limit position (D-4) based on the second operation having been performed 15onto the first operation apparatus, the second shift upper limit position being higher than the first shift upper limit position (2-L) by at least two positions.  
As to Claim 2, Kamei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kamei also discloses wherein 20the second shift upper limit position (D-4) is a highest gear position of the transmission.  
Claim 3, Kamei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kamei also discloses wherein the first operation is an operation performed onto the first operation apparatus (#48) 25for a period shorter than a predetermined time period, and the second operation is an operation performed onto the first operation apparatus (#48) and maintained for the predetermined time period.  
As to Claim 4, Kamei discloses the invention of Claim 3 (Refer to Claim 3 discussion). Kamei also discloses wherein -21 -G20180016WO-00 z 9180054WO01 the first operation apparatus includes a control lever (#44B) configured to accept the first operation and the second operation.  
As to Claim 5, Kamei discloses the invention of Claim 4 (Refer to Claim 4 discussion). Kamei also discloses wherein 5the control lever is set to a neutral position (N), a first position for raising the shift upper limit position by one position in response to the first operation, and a second position for lowering the shift upper limit position by one position in response to a third operation for moving the control lever in a direction opposite to a direction in the first operation, and  10the second operation is an operation for moving the control lever from the neutral position to the first position and maintaining the control lever at the first position for the predetermined time period or longer (Paragraph 0019).  
As to Claim 6, Kamei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kamei also discloses wherein 15the first operation apparatus is implemented by a first push button switch (Paragraph 0019).  
As to Claim 7, Kamei discloses the invention of Claim 6 (Refer to Claim 6 discussion). Kamei also discloses further comprising a second push button switch configured to lower the shift upper limit position by one position (Paragraph 0019).  
20 As to Claim 8, Kamei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kamei also discloses further comprising a second operation apparatus, wherein the second operation is an operation onto the second operation apparatus (Paragraph 0019).  
As to Claim 9, Kamei discloses the invention of Claim 8 (Refer to Claim 8 discussion). Kamei also discloses wherein 25the second operation apparatus is implemented by a push button switch (Paragraph 0019).  
As to Claim 10, Kamei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kamei also discloses wherein the controller is configured to control the transmission to set the gear position to a 
As to Claim 11, Kamei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kamei also discloses further comprising: a steering apparatus; and  10a plurality of steering input apparatuses, wherein the controller is configured to change the shift upper limit position to the second shift upper limit position on condition that the steering apparatus is in a controllable state based on an operation onto a predetermined steering input apparatus of the plurality of steering input apparatuses (Figures 1 and 4).  
As to Claim 12, Kamei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kamei also discloses further comprising a third operation apparatus configured to switch between forward travel and rearward travel, wherein the controller is configured to change the shift upper limit position to the second 20shift upper limit position on condition that the third operation apparatus is set to a forward travel position (Figures 1 and 4).  
As to Claim 13, Kamei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kamei also discloses comprising a work implement; and 25a locking apparatus (#46B) configured to lock an operation by the work implement, wherein the controller is configured to change the shift upper limit position to the second shift upper limit position on condition that the locking apparatus has locked the operation by the work implement (Figures 1 and 4).  
As to Claim 14, Kamei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kamei also discloses the work vehicle (Paragraph 0023) being implemented by a grader (The wheels of the vehicle can grade a soft soil surface like sand).  
5As to Claim 15, Kamei discloses a control method in a work vehicle (Paragraph 0023)  including an operation apparatus (Figures 1 and 4), the control method comprising: raising a shift upper limit position (2-L to 3) of a gear position of a transmission (#44, #44B, #46, #46B) by one position based on a first operation having been performed; shifting the gear position to a position equal to or lower than the shift upper 10limit position (3 to 2-L) based on a vehicle speed of the work vehicle; and changing the shift 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678